UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

STEPHANIE ADAMS,
Plaintiff,

v. Civil ease No. 16-2173 (RJL)

BLUE CROSS BLUE SHIELD
HEADQUARTERS, et al.,

Defendants.
MEMORANDUM OPINION
(Januaryz§,' 2017) [Dkt. # 1]

Plaintiff Stephanie Adams, Who is proceeding pro se, filed a complaint in October
2016 against Liberty Mutual Insurance Headquarters, Blue Cross Blue Shield
Headquarters, and the “Director of Human Resources Division.” [Dkt. #l .] In December
2016, Adams filed a supplement to her complaint that purported to include Anthem, Inc.
as an additional defendant [Dkt. # 2.] Adams has not served a summons or the
complaint on any of the defendants. For the reasons stated beloW, I will dismiss

Adams’s action for lack of subject-matter jurisdiction.
Federal Rule of Civil Procedure lZ(h)(?)) states that a court must dismiss an action
if it “determines at any time that it lacks subject-matter jurisdiction,” and the law of this

circuit clearly states that a court may order such a dismissal “sua sponte [and] prior to

service on the defendants . . . .” Evans v. Suter, No. 09-5242, 2010 WL 1632902, at *1

(D.C. Cir. Apr. 2, 2010).

Adams’s complaint and its supplement completely fail to meet the pleading
standard set forth in Federal Rule of Civil Procedure 8(a), Which requires a “short and
plain statement” of the grounds for the court’s jurisdiction, the claim that entitles the
plaintiff to relief, and a request for specific relief sought. The allegations in plaintiff’ s
complaint are utterly incoherent and unintelligible While she appears to be seeking as
much $2 trillion in damages from the defendants, the complaint fails to set forth any facts
that Would state a cognizable claim for relief. Although I am mindful that complaints
filed by pro se litigants are subject to a less demanding standard than pleadings filed by
lawyers, Brown v. Dist. of Columbz'a, 514 F.3d 1279, 1283 (D.C. Cir. 2008) (citation
omitted), Adams’s allegations are so “patently insubstantial” that they present “no federal
question suitable for decision” and thus deprive the Court of subject-matter jurisdiction.
Tooley, 586 F.3d at 1009 (quoting Best v. Kelly, 39 F.3d 328, 330 (D.C. Cir. 1994)).

Plaintiff’s action is therefore dismissed sua sponte for lack of subject-matter

jurisdiction. An Order consistent With this decision accompanies this Memorandum

l

Opinion.
\ZU»~BW

RICHARD ¥~.L_EON
United States District Judge